Citation Nr: 1758615	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1980 to October 1984 and from December 2003 to May 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was previously before the Board, most recently in April 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a bilateral foot disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

OSA is not etiologically related to active service.


CONCLUSION OF LAW

OSA was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has OSA as a result of his active service.  Specifically, he asserts that his current diagnosis of OSA is attributable to his exposure to environmental hazards, to include blowing silica dust and smoke from burning trash pits during his active overseas service in Kuwait.

Service treatment records (STRs) are silent for complaints, treatment, or a diagnosis of sleep apnea while the Veteran was in active service.  In fact, the Veteran specifically denied sleeping trouble on several periodic examinations.  In 2005, the Veteran underwent a sleep study, but there was no diagnosis of OSA made at that time.  

The post-service medical evidence of record shows that at a January 2007 general medical examination, the Veteran reported sleep impairment.  However, that symptom was reported in conjunction with a mental status examination and not in conjunction with an actual sleep disorder.  

November 2008 VA treatment records show the Veteran was experiencing excessive daytime sleepiness and referenced the 2005 sleep study during active service that did not result in a clinical diagnosis.  VA administered a sleep study at that time, and the Veteran was diagnosed with mild OSA in December 2008.  Consequently, the Veteran was fitted for a continuous positive airway pressure (CPAP) device to address his sleep apnea symptoms.  In an August 2008 VA treatment note, the examiner noted the Veteran stopped using the CPAP device because he could not get used to it and strongly advised him to resume CPAP therapy as prescribed.

In a May 2010 statement, the Veteran attributed his OSA disability to exposure to environmental hazards during overseas service in Kuwait, to include blowing silica dust and smoke from burning trash pits.  

At a January 2014 VA examination, the Veteran reported the November 2008 sleep study was ordered due his wife's complaint of apnea events during the Veteran's sleep.  The examiner confirmed the December 2008 diagnosis of OSA as well as the necessity of using a CPAP device for breathing assistance during sleep.  The examiner opined that it was less likely than not that the Veteran's OSA was caused by or a result of active service.  His rationale stated that there was no objective STR data to support symptoms and/or a diagnosis of OSA during the Veteran's period of active service.

In September 2016, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the examiner opined that it was less likely as not that the Veteran's OSA was caused by his active service, to include any exposure to toxins and chemicals, to include blowing silica dust and smoke from burn pits.  In this regard, the examiner reiterated that there was not objective evidence to support a finding that OSA was related to service because snoring, asthma, nasal/sinus/congestion/deviations issues, as well as other upper respiratory symptoms do not equate to sleep apnea.  Regardless, the examiner noted that there was no evidence from the record that the Veteran even experienced chronic snoring, asthma, nasal/sinus/congestion/deviations issues, or other upper respiratory symptoms during active service and cited to numerous STRs showing that the Veteran denied experiencing such symptoms during active service.  With regard to the Veteran's report of chemical/toxin exposure being the etiological cause of his OSA, the examiner noted that the Veteran was deployed to Camp Arifjan in Kuwait, which was a modernized, well-developed joint services installation for several thousand stationed and transitioning troops.  The examiner noted that there was no objective evidence to support a finding of environmental exposures that potentially caused or aggravated OSA.  Further, the examiner noted that there was a very low probability of environmental exposures such as blowing silica dust and burn pit toxins similar to those found in Iraq.  The examiner concluded with the fact that the Veteran did in fact have an in-service sleep study conducted in 2005, which was negative for OSA.   

The Board finds that the January 2014 VA examination and opinion report and September 2016 VA addendum opinion report are adequate, when read in conjunction with one another, as the medical officer thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative of the evidence.

While the Veteran is competent to report sleep apnea symptoms such as heavy snoring and excessive daytime sleepiness, he is not competent to provide a diagnosis of OSA or an opinion linking his current diagnosis to his active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an etiology opinion in this case.

In sum, while there is evidence of a current diagnosis of OSA with CPAP therapy, there is no indication from the record that such disability is etiologically related to the Veteran's active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for OSA is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for OSA is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

A review of the record shows that the Veteran was diagnosed with pes planus after his first period of active service, but prior to his second period of active service.  Further, the Veteran has reported that his foot pain increased while he was in his second period of active service.  

The Board acknowledges that there are multiple VA medical opinions of record addressed various legal theories of entitlement.  However, there is no indication from the record that an opinion as to whether the Veteran's pre-existing bilateral pes planus was aggravated by his second period of active service.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral foot disability, to include whether his pes planus was aggravated by his second period of active service.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of his bilateral foot disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether the Veteran's bilateral pes planus was clearly and unmistakably not aggravated (permanently increased in severity beyond the natural progression of the disorder) during active service.  In forming the opinion, the examiner should specifically address the Veteran's complaints of foot pain during service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified bilateral foot disability, other than pes planus, is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified bilateral foot disability, other than pes planus, was caused or chronically worsened by the service-connected back disability, to include any altered gait/body mechanics resulting from such.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and all medical opinions comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the remaining issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


